PER CURIAM.
This appeal is from an order imposing on appellant two years of community control, entered after a prior order of community control for the same offense (under which appellant had served approximately seven months) was revoked. Although the trial court orally stated that credit would be given for the time previously served, the written order fails to provide such credit.
Accordingly, the order is reversed and the cause remanded for entry of a corrected order reflecting credit for time previously served on community control. Poulsen v. State, 610 So.2d 710 (Fla. 4th DCA 1992).
GUNTHER and GROSS, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.